Exhibit 10.1
 
AMENDMENT NUMBER ONE TO CREDIT AGREEMENT
dated as of August 14, 2008
between
TRANSCAT, INC.
and
JPMORGAN CHASE BANK, N.A.
 



--------------------------------------------------------------------------------



 



 

     Upon request, Transcat, Inc. will furnish supplementally a copy of the
amended Schedules to the Credit Agreement referenced in paragraph 2.G. of this
Amendment Number One to Credit Agreement to the Securities and Exchange
Commission.
AMENDMENT NUMBER ONE TO CREDIT AGREEMENT
     This Amendment Number One to Credit Agreement (“Amendment”), dated as of
August 14, 2008, is made by and between TRANSCAT, INC. (the “Borrower”) and
JPMORGAN CHASE BANK, N.A. (the “Lender”).
Statement of the Premises
     The Borrower and the Lender have previously entered into, among other
agreements, a Credit Agreement, dated as of November 21, 2006 (the “Credit
Agreement”). Borrower has advised the Lender that Borrower is in active
negotiations regarding the acquisition by Borrower, through a newly formed
wholly-owned subsidiary, Transcat Acquisition Corp. (the “Acquisition Sub”), of
Westcon, Inc. (“Westcon”) for a purchase price of up to $8,000,000.00, which may
be paid by a combination of cash (which may include a holdback or earnout) and
the common stock of the Borrower (the “Westcon Acquisition”). The Borrower and
the Lender desire to amend the Credit Agreement in contemplation of such
acquisition as referenced herein.
Statement of Consideration
     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:
Agreement
     1. Defined Terms. The terms “this Agreement”, “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
     2. Amendment. Effective upon the satisfaction of all conditions specified
in Section 4 hereof, the Credit Agreement is hereby amended as follows:
          A. The grid contained in the Definition of “Applicable Rate”, as set
forth in Section 1.01 of the Credit Agreement, is hereby superseded and replaced
in its entirety and amended to read as follows:

                              ABR Plus ABR   Eurodollar Plus   Commitment Fee
Leverage Ratio   Spread of   Eurodollar Spread of   Rate
Category 1
>= 2.5 x
    0       2.40 %     .35 %
Category 2
> = 2.0 x and < 2.5 x
    0       2.15 %     .35 %
Category 3
> = 1.5 x and < 2.0 x
    0       1.60 %     .30 %
Category 4
> = 1.0 x and < 1.5 x
    0       1.25 %     .20 %
Category 5
Less than 1.0 x
    -.45 %     .90 %     .20 %



--------------------------------------------------------------------------------



 



  2

          B. The Definition of “Commitment” as set forth in Section 1.01 of the
Credit Agreement is hereby amended so that the figure “$10,000,000” contained
therein is superseded and replaced in its entirety with “$15,000,000”.
          C. The Definition of “Maturity Date” as set forth in Section 1.01 of
the Credit Agreement is hereby amended so that the date “November 21, 2009”
contained therein is superseded and replaced in its entirety with “August 14,
2011”.
          D. The following Definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:
“Amendment No. 1” means that certain Amendment Number One to Credit Agreement
dated as of August 14, 2008 between Borrower and Lender.
“Westcon Acquisition” means the acquisition by Borrower, through its subsidiary,
Transcat Acquisition Corp. (“Westcon Acquisition Sub”) of Westcon, Inc. for a
purchase price of up to $8,000,000, which may be paid in a combination of cash
(which may include a holdback or earnout) and common stock of the Borrower
pursuant to that certain Agreement and Plan of Merger dated as of August 14,
2008 by and among Westcon, Inc., the Borrower, Westcon Acquisition Sub and David
Goodhead (the “Merger Agreement”).
          E. Section 6.01 of the Credit Agreement, entitled “Indebtedness”, is
hereby amended so that the following subsection (i) is added to the end thereof:
     (i) Indebtedness of Borrower or Westcon Acquisition Sub consisting of
Holdback Cash Payments or other adjustments to the Cash Merger Consideration
pursuant to the terms of the Merger Agreement and/or earnout payments as set
forth in that certain Earnout Agreement between Borrower and David Goodhead, all
in connection with the Westcon Acquisition, provided such Indebtedness is fully
subordinate to the Indebtedness owed to the Lender on terms satisfactory to the
Lender.
          F. Section 6.04 of the Credit Agreement, entitled “Investments, Loans,
Advances, Guarantees and Acquisitions”, is hereby further amended so that the
following subsection (m) is added to the end thereof:
               (m) The Westcon Acquisition, subject to the terms, covenants and
conditions of Amendment No. 1.
          G. The Schedules to the Credit Agreement are hereby amended so that
they are deleted and replaced in their entirety with the Schedules attached to
this Amendment.
     3. Representations. The Borrower hereby represents and warrants to the
Lender that: (i) the covenants, representations and warranties set forth in the
Credit Agreement are true and correct on and as of the date of execution hereof
as if made on and as of said date and as if each reference therein to the Credit
Agreement were a reference to the Credit Agreement as amended by this Amendment;
(ii) no Default or Event of Default specified in the Credit Agreement has
occurred and is continuing, (iii) since the date of the Credit Agreement, there
has been no material adverse change in the financial condition or business
operations of the Borrower which has not been disclosed to Lender; (iv) the
making and performance by the Borrower of this Amendment have been duly
authorized by all necessary corporate action, and do not, and will not,
(a) contravene the Borrower’s certificate of incorporation or by-laws,
(b) violate any law, including without limitation the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, or any rule,
regulation (including Regulations T, U or X of the Board



--------------------------------------------------------------------------------



 



3

of Governors of the Federal Reserve System) order, writ, judgment, injunction,
decree, determination or award, and (c) conflict with or result in the breach
of, or constitute a default under, any material contract, loan agreement,
indenture, note, mortgage, deed of trust or any other material instrument or
agreement binding on the Borrower or any Subsidiary or any of their properties
or result in or require the creation or imposition of any lien upon or with
respect to any of their properties; (v) this Amendment has been duly executed
and delivered by the Borrower and is the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms;
(vi) no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (a) the due execution, delivery or performance by the Borrower of
this Amendment or any other agreement or document related hereto or contemplated
hereby to which the Borrower is or is to be a party or otherwise bound except
for required filings and approvals under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and the rules and regulations thereunder, or (b) to the
best of the Borrower’s knowledge, the exercise by Lender of its rights under the
Credit Agreement as modified by this Amendment; and (vii) the security interests
and charges granted by the Borrower and its Subsidiary pursuant to the Security
Agreements continue to constitute valid, binding and enforceable, first in
priority Liens on the Collateral, subject only to Liens permitted under the
terms of the Security Agreements and Credit Agreement.
     4. Conditions of Effectiveness. The effectiveness of each and all of the
modifications contained in the Amendment is subject to the satisfaction, in form
and substance satisfactory to the Lender, of each of the following conditions
precedent:
          A. Lender shall have received 4 duplicate original counterparts of
this Amendment executed by Borrower and Lender.
          B. Lender shall have received 1 original Replacement Revolving Credit
Note in form satisfactory to Lender.
          C. Lender shall have received a secretarial certificate of the
Borrower in a form reasonably acceptable to Lender, certifying as true and
accurate, copies of the organizational documents and the incumbency of officers
of the Borrower, and attaching authorizing resolutions for the Westcon
Acquisition and the incurrence of additional indebtedness under the Credit
Agreement.
          D. Lender shall have received a true, correct and complete copy of the
Merger Agreement covering the Westcon Acquisition and all Westcon Disclosure
Schedules, which Merger Agreement shall be satisfactory to the Lender.
          E. Lender shall have received an amendment to Borrower’s pledge
security agreement with respect to the stock of Westcon Acquisition Sub,
together with the original stock certificate accompanied by an executed stock
power in blank.
          F. Lender shall have received appropriate UCC searches against
Westcon.
          G. Lender shall have received (i) a guaranty from Westcon Acquisition
Sub, (ii) a security agreement from Westcon Acquisition Sub, and (iii) an
officer’s certificate from Westcon Acquisition Sub evidencing the authorization
of the guaranty and security agreements, all in form satisfactory to Lender.
          H. As of the effective date of this Amendment, no Default or Event of
Default shall have occurred and be continuing.
          I. The representation and warranties contained in Section 3 hereof and
in the Credit Agreement shall be true, correct and complete as of the effective
date of this Amendment as though made on such date.



--------------------------------------------------------------------------------



 



4

          J. The Lender shall have received such other approvals or documents as
the Lender may reasonably request, and all legal matters incident to the
foregoing shall be satisfactory to the Lender and its counsel.
     5. Covenants.
          A. Borrower covenants to deliver to Lender, promptly upon Lender’s
request, copies of any documents and agreements related to the Merger Agreement
as Lender may reasonably request, upon the closing of the Westcon Acquisition.
          B. Borrower hereby covenants and agrees to cooperate with Lender in
any manner reasonably necessary in order to promptly continue, or in the case of
after-acquired property, create a first lien in favor of Lender, in all personal
property assets acquired by Borrower or its Subsidiaries in connection with the
Westcon Acquisition, including without limitation, (i) delivering to Lender
evidence of termination of any and all material liens (as determined by Lender
in its sole discretion) on the assets to be acquired by Borrower or its
Subsidiaries upon or prior to the date the Westcon Acquisition is closed;
(ii) upon the closing of the Westcon Acquisition, causing the Selling
Shareholder (as defined in the Merger Agreement) to execute and deliver to
Lender a Subordination Agreement with respect to future payments owed under the
Merger Agreement or Earnout Agreement, upon request of Lender; (iii) obtaining
appropriate landlord waivers as requested by Lender within 30 days after the
date the Westcon Acquisition is closed, or such later date as consented to by
Lender; and (iv) upon the change of name of Westcon Acquisition Sub to Westcon,
Inc., causing Westcon Acquisition Sub to deliver to Lender the Certificate of
Name Change, UCC-3 name change amendments and any replacement stock certificates
and stock powers with respect thereto as requested by Lender.
          C. Borrower agrees to pay all out-of-pocket expenses and fees of
Lender in connection with the negotiation, preparation and execution of this
Amendment and any related document, including the reasonable fees and
disbursements of counsel to Lender whether or not the Westcon Acquisition
closes.
     6. Reference to and Effect on Loan Documents.
          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,’ “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.
          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed. By signing below, Borrower hereby acknowledges and
reaffirms the execution and delivery of certain security and pledge documents in
connection with the Credit Agreement (the “Security Agreements”) and the
granting of the security thereunder and acknowledges, reaffirms and agrees that
the Security Agreements secure repayment of all existing and future
indebtedness, liabilities and obligations of the Borrower to Lender, including
without limitation, all indebtedness of the Borrower evidenced by the
Replacement Revolving Credit Note.
          C. The amendments set forth in Section 2 hereto are only applicable
and shall only be effective in the specific instance and for the specific
purpose for which made, are expressly limited to the facts and circumstances
referred to herein, and shall not operate as (i) a waiver of, or consent to
non-compliance with any other provision of the Credit Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
Lender under the Credit Agreement or any Loan Document, or (iii) a waiver or
modification of, or consent to, any Event of Default or Default under the Credit
Agreement or any Loan Document.



--------------------------------------------------------------------------------



 



5

     7. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to any
conflicts-of-laws rules which would require the application of the laws of any
other jurisdiction.
     8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     9. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all or which taken together shall constitute but one and the same instrument.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized as of the
date first above written.

          BORROWER:  TRANSCAT, INC.
      By:   /s/ Charles P. Hadeed         Charles P. Hadeed        President,
Chief Executive Officer and Chief Operating Officer     

[Signature Page to Amendment Number One to Credit Agreement]



--------------------------------------------------------------------------------



 



 

          LENDER:  JPMORGAN CHASE BANK, N.A.
      By:   /s/ Thomas C. Strasenburgh        Thomas C. Strasenburgh        Vice
President     

[Signature Page to Amendment Number One to Credit Agreement]

 